EXHIBIT 10.1

 

November 23, 2004

 

Daniel C. Stevens

13813 W. 56th Terrace

Shawnee, KS 66216

Dear Dan,

I am pleased to offer you the position of Chief Financial Officer, Taylor
Capital Group and Cole Taylor Bank. This position will include responsibility
for the Financial Management, Treasury, Information Technology, Operations and
Corporate Services functions of the companies, and will report to me.



You will be paid biweekly on the basis of an annualized salary of $300,000.00.
You will also receive sign on bonuses in the following manner; a one-time
sign-on bonus of $25,000.00, cash, net of taxes to assist in transitioning to
the Chicago area, and; a one time sign on bonus of a gross amount of $75,000.00
cash. The entire sign-on bonus amounts are repayable to the company in full if
you should voluntarily leave our employment within two years of date of hire.



You will also receive a one-time grant of restricted stock valued at
$500,000.00, upon approval by the Compensation sub-committee of the Taylor
Capital Group Board of Directors at its next meeting after the commencement of
your employment. The actual number of shares will be determined based on the
share value at the time of the grant. This stock will vest 50% on the third
anniversary of your employment, 25% on the fourth anniversary and 25% on the
fifth anniversary. The shares will earn dividends from the grant date. The terms
and conditions governing the restricted stock are set forth in a separate stock
agreement, which you will receive after commencing your employment.



Beginning in 2005, you will participate in the Cole Taylor annual incentive
compensation program ("Success"), and will be eligible for annual incentive
payments based on your actual base earnings each year. This payment is usually
made at the beginning of March of the following year. This plan provides an
award opportunity dependent upon achievement of performance indicators used to
measure the Bank's success and your individual performance. Your starting target
is 40% of your actual base earnings. Actual performance will increase or
decrease your award. The company will provide you with the option, should you so
chose, to receive up to 50% of your target 2005 incentive (which would normally
be paid in early 2006), in 2005, for the purposes of assisting with the purchase
of housing in the Chicago area.



You will be eligible for participation the Taylor Capital Group Long Term
Incentive Plan. Your annual starting target will be approximately 70% of your
base salary. Company and your individual performance may increase or decrease
the amount each year. The long term incentives are typically provided in the
form of non-qualified stock options or restricted stock each year. They are
typically awarded in March annually and represent performance from the prior
year.



You will receive a change of control agreement, which provides compensation
equal to two and one-half times your annual salary and bonus, plus 18 months
COBRA coverage and outplacement assistance should you lose your position as a
result of a change of control of the company. Specific terms and conditions will
be spelled out in the agreement.



You will be covered by the Taylor Capital Group Severance Plan, which provides
severance benefits to executives in certain situations not associated with a
change of control.



You will be eligible for enrollment in the Cole Taylor Flexible Benefits Plan
after thirty days of employment. A brochure outlining the options in the plan is
enclosed for your review. The company provides you with $2,100.00 plus 1% of
your base salary in Flex dollars on an annual basis to assist in your benefit
selections. The company offers two PPO and two HMO health plans through Blue
Cross/Blue Shield. A brochure summarizing the benefit plans is attached to this
letter.



You will be eligible for the Cole Taylor Deferred Compensation Plan, which
allows you to defer, on a pretax basis, portions of your salary and/or
incentives if you wish. The Company may also make discretionary contributions
into this non-qualified plan to insure you receive a full level of overall
retirement contribution, notwithstanding IRS caps on highly compensated
employees. You will also participate in Cole Taylor's Supplemental Executive
Retirement Plan. This plan establishes predetermined contributions into a SERP
account on your behalf when the company meets performance targets. The SERP
account vests 20% per year beginning in your sixth year of employment and you
are fully vested at 10 years of service. For the 2005 year, the company will
guarantee contributions into these plans on your behalf of $100,000.00.
Thereafter, the contributions will be driven by formulas to make up the tax cap
and calculate your eligible SERP contribution. Please note that the SERP
contributions after 2005 are based on the company meeting earnings performance
targets.



You will be eligible for participation in the Taylor Capital Group 401(k) plan
after 30 days of employment. You will also participate in the Taylor Capital
Group Profit/Sharing/ESOP Retirement plan wherein the company makes
discretionary contributions into a qualified retirement plan on your behalf.



The company will pay the moving costs of relocating your family to the Chicago
area. Such covered costs will include all moving expenses from Shawnee, Kansas
to the Chicago area and closing costs associated with the sale of your existing
home. The company will gross up these amounts so that the tax impact for you is
neutral. The company will also pay for two trips to Chicago by your spouse for
housing search purposes.



On an annual basis you will be eligible for 24 days of paid time off, which is
accrued on a monthly basis to be used as you deem appropriate.



Of course, nothing here is construed as a compromise of our employment-at-will
policy.



If the terms of employment are acceptable to you, please sign both copies of the
offer letter and return one to Bob Davis using the enclosed envelope. Our offer
of employment is contingent upon a background check and drug screen, acceptable
to us in our sole discretion.



Bob Davis will be calling you to provide more detail to the various elements of
our offer and answer any questions you may have. Bob's number is 847-653-7300. I
certainly hope you will accept our offer to join our team.



Sincerely,

/s/ JEFF TAYLOR

Jeff Taylor

Chairman

Taylor Capital Group

 

Enclosures

Cc: Bob Davis, Executive Vice President, Human Resources/Strategic Planning



--------------------------------------------------------------------------------



I accept the offer of employment from Cole Taylor Bank, outlined in this letter.

 

/s/ DANIEL C. STEVENS

____December 1, 2004__



Signature Date